DETAILED ACTION
	The Information Disclosure Statement filed on March 21, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al (US 5,145,076).
Murphy et al discloses a knuckle pin, as shown in whole in figure 10, comprised of a cylindrical body with an upper end and a lower end, also shown in figure 10, and a slot in the cylindrical body, as shown in figure 8, the cylindrical body having a first vertical edge and a second vertical edge forming the slot. A first retaining feature 15 and a second retaining feature 56, wherein the first retaining feature is located at the upper end, and where the second retaining feature is located the lower end. The first retaining feature comprising a plurality of elements, in the form of a circumferential head, that are connected to the pin body and extend beyond the circumference of the pin body. The second retaining feature comprises opposing apertures 52 provided in the cylindrical body at the lower end thereof as shown in figure 1. The second retaining feature comprises a movable element, in the form of a cotter pin, shown in figure 7, disposed at the lower end of the cylindrical body that are movable in a direction outward of the circumference of the cylindrical body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US 5,145,076) in view of Halford et al (US 8,910,808).
Murphy et al discloses the knuckle pin as described above. However, Murphy et al does not specifically show the pin to be constructed of stamped and rolled steel. Halford discloses a knuckle pin for a coupler that is constructed of stamped and rolled steel. It would have been obvious to one of ordinary skill in the art to have applied the construction method and material, like that of Halford et al, to a pin, like that of Murphy et al, as a teaching to show that knuckle pins may be made of various materials with the expected result of providing a more durable pin based on the type of train car and working environment. 



Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 14, 2022